Title: To John Adams from Henry Knox, 5 March 1799
From: Knox, Henry
To: Adams, John


Secret & confidentialMy dear Sir
Boston 5th March 1799.

Although I have often entertained the intention of writing to you, yet as I had nothing more to communicate, than assurances of my sincere attatchment, and the warm approbation which appeared to possess the best mind of the great majority of the People, I could not bring myself to intrude on your time, so precious to your Country.
But when your recent nomination for France seem for a moment to have divided in a degree the federal opinions; and when sentiments are uttered by some, subversive of the confidence which ought to be placed in our President, I can no longer be silent.
I have no doubt (uninformed as the Public are) that their entire reliance on Your superior knowledge, of the State of Europe, and wisdom to embrace every proper occasion will be perfectly satisfactory to ninety nine persons out of an hundred who are attached to the happiness, glory and freedom of their Country. But the hundreth part, or rather certain persons who have an influence over the mind of that part, and who affect to suggest to, correspond with, and even to influence the conduct of certain characters in the executive departments, loudly fault the measure of the nomination. They say, the most confidential persons in the executive departments, and in the Legislature were not consulted, and therefore, the propriety of the measure may be questioned, and they doubtless derive their information from the said persons who are in Philadelphia—The persons here, who are mostly dissatisfied, are the persons are the same persons (styling themselves federalists,) who in the first instance expressed themselves with the equal virulence against the british treaty. They have had some influence but in the present case will find it more limited than formerly. Your knowledge of Characters will readily suggest who they are. The main object in writing this letter is to assure you with all possible sincerity of my perfect conviction that the great body of the federal interest, confide implicitly in Your knowledge and virtue of that those qualities are fully adequate to the important existing crisis, and that in every division of opinion they will adhere and cling to you, in preference to all others.
In addition to this general opinion I may with humility say, that the measure itself for many obvious reasons is one of the most dignified decisive and beneficial ever adopted by the cheif magistrate of any nation, soaring above all prejudice and regarding the happiness of the nation as the primary object of his administration, and in the pursuit of which he nobly hazards his reputation until the mist of ignorance or party will subside—
I am with sincere and / profound attachment my dear / sir Your most obedient servant

Knox